
	
		II
		112th CONGRESS
		2d Session
		S. 3493
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect first amendment rights of journalists and
		  internet service providers by preventing States and the United States from
		  allowing meritless lawsuits arising from acts in furtherance of those rights,
		  commonly called Strategic Lawsuits Against Public Participation
		  or SLAPPs, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Free Press Act of
			 2012.
		2.Special motion
			 to dismissPart VI of title
			 28, United States Code, is amended by adding at the end the following:
			
				182Special motion
				to dismiss
					
						Sec. 
						4201. Special motion to dismiss.
						4202. Stay of discovery.
						4203. Exceptions for governmental litigation and commercial
				  speech.
						4204. Interlocutory appeal.
						4205. Special motion to quash.
						4206. Removal.
						4207. Fees, costs, and sanctions.
					
					4201.Special
				motion to dismiss
						(a)In
				generalA representative of the news media (as defined in section
				552(a)(4) of title 5) may file a special motion to dismiss any claim asserted
				against the representative of the news media in a civil action if the claim
				arises in whole or in part from an oral or written statement or other
				expression that is on a matter of public concern or that relates to a public
				official or figure.
						(b)Time
				limitUnless the court grants an extension, a special motion to
				dismiss under this section shall be filed—
							(1)not later than 45
				days after the date of service of the claim, if the claim is filed in Federal
				court; or
							(2)not later than 30
				days after the date of removal, if the claim is removed to Federal court under
				section 4206.
							(c)AmendmentsIf
				a special motion to dismiss is filed under this section as to a claim, the
				claim may not be amended or supplemented until a final and unappealable order
				is entered denying the special motion to dismiss.
						(d)Burdens of
				Proof
							(1)Moving
				partyA representative of the news media filing a special motion
				to dismiss under this section as to a claim shall have the burden of making a
				prima facie showing that the claim is a claim described in subsection
				(a).
							(2)Nonmoving
				partyIf the movant meets the burden described in paragraph (1)
				for a claim, the party asserting the claim shall bear the burden of proving
				that the claim is—
								(A)legally
				sufficient; and
								(B)supported by a
				prima facie showing, based on admissible evidence, of facts sufficient to
				sustain a favorable judgment.
								(3)Failure to meet
				burdenIf the nonmoving party fails to meet the burden required
				for a claim under paragraph (2), the claim shall be dismissed with
				prejudice.
							4202.Stay of
				discovery
						(a)In
				generalExcept as provided in subsection (b), upon the filing of
				a special motion to dismiss under section 4201, discovery proceedings in the
				action shall be stayed until a final and unappealable order is entered on the
				special motion to dismiss.
						(b)Limitation and
				exception
							(1)LimitationA
				stay issued under subsection (a) based on the filing of a special motion to
				dismiss that only seeks dismissal of a third-party claim or a cross claim
				asserted by a defendant shall only stay discovery that—
								(A)is requested by
				the party asserting the third-party claim or cross claim; or
								(B)relates solely to
				the third-party claim or cross claim.
								(2)ExceptionUpon
				motion and for good cause shown, a court may order that specified discovery be
				conducted.
							4203.Exceptions
				for governmental litigation and commercial speechA special motion to dismiss under section
				4201 may not be filed as to a claim that—
						(1)is brought by the Federal Government or the
				attorney general of a State; or
						(2)arises out of a
				statement offering or promoting the sale of the goods or services of the person
				making the statement.
						4204.Interlocutory
				appealAn aggrieved party may
				take an immediate interlocutory appeal from an order granting or denying in
				whole or in part a special motion to dismiss under section 4201.
					4205.Special
				motion to quash
						(a)In
				generalA person whose personally identifying information is
				sought in connection with a claim that arises in whole or in part from an oral
				or written statement or other expression that is on a matter of public concern
				or that relates to a public official or figure, or a person from whom such
				information is sought in connection with such a claim, may file a special
				motion to quash the request or order to produce the information.
						(b)Burdens of
				proof
							(1)Moving
				partyA person filing a special motion to quash a request or
				order under this section shall have the burden of making a prima facie showing
				that the request or order is a request or order described in subsection
				(a).
							(2)Nonmoving
				partyIf the movant meets the burden described in paragraph (1),
				the party who made the request or sought the order shall bear the burden of
				showing that the claim described in subsection (a) is—
								(A)legally
				sufficient; and
								(B)supported by a
				prima facie showing, based on admissible evidence, of facts sufficient to
				sustain a favorable judgment.
								(3)Failure to meet
				burdenIf the nonmoving party fails to meet the burden required
				for a claim under paragraph (2), the request or order to produce the personally
				identifying information shall be quashed.
							4206.Removal
						(a)Special motion
				To dismiss
							(1)In
				generalExcept as provided in paragraph (2), a civil action in a
				State court that raises a claim that colorably appears to be a claim described
				in section 4201(a) may be removed to the district court of the United States
				for the district and division embracing the place where the civil action is
				pending by a party who may file and who seeks to file a special motion to
				dismiss under section 4201 that asserts a colorable defense based on the
				Constitution or laws of the United States.
							(2)ExceptionRemoval
				may not be requested under paragraph (1) on the basis of a third-party claim or
				a cross claim asserted by a defendant.
							(3)RemandIf
				a civil action is removed under paragraph (1), and a final and unappealable
				order is entered denying the special motion to dismiss filed under section
				4201, the court may remand the remaining claims to the State court from which
				the civil action was removed.
							(b)Special motion
				To quash
							(1)In
				generalA proceeding in a State court in which a request or order
				that colorably appears to be a request or order described in section 4205(a) is
				sought, issued, or sought to be enforced may be removed to the district court
				of the United States for the district and division embracing the place where
				the civil action is pending by a person who may file and who seeks to file a
				special motion to quash under section 4205 that asserts a colorable defense
				based on the Constitution or laws of the United States.
							(2)LimitationIf
				removal is requested under paragraph (1) for a proceeding in which a request or
				order described in section 4205(a) is sought, issued, or sought to be enforced,
				and there is no basis for removal of the remainder of the civil action in
				connection with which the proceeding is brought, or no party has requested
				removal of the remainder of the civil action, only the proceeding in which the
				request or order described is section 4205(a) is sought, issued, or sought to
				be enforced may be removed.
							4207.Fees, costs,
				and sanctions
						(a)Attorney’s fees
				and costsExcept as provided in subsection (c), a court shall
				award a person who files and prevails on a special motion to dismiss under
				section 4201 or a special motion to quash under section 4205 litigation costs,
				expert witness fees, and reasonable attorney’s fees.
						(b)Frivolous
				motions or petitionsExcept as provided in subsection (c)(1), if
				a court finds that a special motion to dismiss under section 4201, a special
				motion to quash under section 4205, or a notice of removal under section 4206
				is frivolous or is solely intended to cause unnecessary delay, the court may
				award litigation costs, expert witness fees, and reasonable attorney’s fees to
				the party that responded to the motion or notice.
						(c)Exceptions
							(1)Governmental
				entitiesThe Federal Government and the government of a State, or
				political subdivision thereof, may not recover litigation costs, expert witness
				fees, or attorney’s fees under this section.
							(2)Novel legal
				questionsA court may not award litigation costs, expert witness
				fees, or attorney’s fees under subsection (a) if the grant of the special
				motion to dismiss under section 4201 or the special motion to quash under
				section 4205 depended on the resolution of a novel or unsettled legal question
				in favor of the
				movant.
							.
		3.Relationship to
			 other lawsNothing in this Act
			 or the amendments made by this Act shall preempt or supersede any Federal or
			 State statutory, constitutional, case, or common law that provides the
			 equivalent or greater protection for persons engaging in activities protected
			 by the First Amendment to the Constitution of the United States.
		4.Technical and
			 conforming amendments
			(a)Table of
			 chaptersThe table of chapters for part VI of title 28, United
			 States Code, is amended by adding at the end the following:
				
					
						182.Special
				  motion to
				  dismiss4201
					
					.
			(b)Interlocutory
			 appealsSection 1292(a) of
			 title 28, United States Code, is amended—
				(1)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(2)by adding at the
			 end the following:
					
						(4)Interlocutory
				orders granting or denying in whole or in part special motions to dismiss under
				section
				4201.
						.
				(c)Nondischargability
			 of fees and costsSection 523(a) of title 11, United States Code,
			 is amended—
				(1)in paragraph
			 (18), by striking or at the end;
				(2)in paragraph
			 (19), by striking the period at the end and inserting ; or;
			 and
				(3)by inserting
			 after paragraph (19) the following:
					
						(20)for litigation
				costs, expert witness fees, or reasonable attorney’s fees awarded by a court
				under chapter 182 of title 28 or under comparable State
				laws.
						.
				5.Effective date;
			 applicability
			(a)Effective
			 dateExcept as provided in
			 subsection (b), this Act and the amendments made by this Act shall—
				(1)take effect on the date of enactment of
			 this Act; and
				(2)apply to a claim filed on or after the date
			 of enactment of this Act.
				(b)Claims filed
			 before enactmentFor a claim
			 that was filed before and is pending on the date of enactment of this
			 Act—
				(1)this Act and the amendments made by this
			 Act shall apply to the claim if the court with original jurisdiction of the
			 claim has not entered a judgment on the merits as to the claim as of the date
			 of enactment of this Act; and
				(2)for a claim described in paragraph (1), the
			 periods under sections 4201 and 1446 of title 28, United States Code, as
			 amended by this Act, shall begin on the date of enactment of this Act.
				
